Citation Nr: 0811539	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-13 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for claimed PTSD.  


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran had honorable active duty service from September 
1963 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 rating decision issued by the 
RO.  

The veteran's claim was the subject of previous decisions.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).


FINDINGS OF FACT

1.  The RO denied the veteran's original claim of service 
connection for PTSD in October 1995; he did not file a timely 
appeal.  

2.  The veteran's application to reopen the claim of service 
connection for PTSD disorder was received by the RO on 
January 13, 2005.  

3.  The evidence received since the October 1995 decision 
relates to an unestablished fact and also raises a reasonable 
possibility of substantiating the claim.

4.  The veteran is not shown to have a diagnosis of PTSD that 
can be linked to a confirmed inservice stressor.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

2.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a February 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letter was issued prior to the appealed 
May 2005 rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence. 

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no violation in this case.  In the 
February 2005 letter, the veteran was advised of both the 
type of evidence needed to reopen his claim and what was 
necessary to establish entitlement to the claimed benefit. 

In addition, the Board is also aware of the considerations of 
the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  By a March 2006 
letter the RO notified the veteran of the evidence necessary 
to establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 
 
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's claim of service connection for 
PTSD was denied in a decision by the RO in October 1995.  The 
veteran did not timely appeal this decision.  Thus, the 
decision is final under 38 U.S.C.A. § 7105.

Thus, the Board must ascertain whether new and material 
evidence has been received to reopen the claim.  

Since the October 1995 decision, the veteran has submitted 
private facility and VA treatment records replete with 
reference to complaints of and treatment for a psychiatric 
disorder.  The Board notes that in a March 2005 private 
facility treatment record, the veteran was diagnosed with 
PTSD.  This diagnosis was confirmed in private evaluation 
reports dated March 2006, December 2006, and April 2007.

A VA examination was conducted in June 2006 and the examiner 
opined that psychometrics, interview, observations, and 
history do not support a diagnosis of PTSD.

This new evidence of record relates to an unestablished fact 
and also raises a reasonable possibility of substantiating 
the claim.  Accordingly, new and material evidence has been 
submitted to reopen the claim of service connection for PTSD.  

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

As noted, however, the diagnosis of PTSD is required before a 
grant of service connection can be made.

Here, the veteran's active duty service from September 1963 
to February 1968, included service in the Dominican Republic 
and the Republic of Vietnam.  His awards include the National 
Defense Service Medal, Armed Forces Expeditionary Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, and the Combat 
Infantryman's Badge.  His military occupational specialty was 
general supply specialist.

The service treatment records are negative for any complaints 
or findings referable to PTSD or any other innocently 
acquired psychiatric disorder.  Subsequent to service, a 
private facility record dated June 1982 documents treatment 
for a major emotional disorder.  

During a November 1985 VA mental hygiene clinic consultation, 
the examiner noted the veteran was obsessed with the idea of 
being happy; however, the veteran was unaware of his 
responsibility for his state of happiness or unhappiness.   
The examiner noted that there was no evidence of PTSD.  The 
veteran was diagnosed with hypochondriacal tendencies and 
rule out asocial personality or schizoid personality 
disorder.  The examiner suggested a treatment plan for the 
veteran's "characterological adjustment."

During a March 2005 private psychological evaluation, the 
licensed psychological associate recorded the veteran's 
military stressors.  The veteran reported that while 
stationed at Fort Bragg he was robbed at knife point.  
Further, the veteran reported being deployed to a combat zone 
in the Dominican Republic.  He described one instance where 
he was in a building, pinned down by enemy firing spraying 
the walls.  The veteran stated that he expected to die; but, 
managed to avoid being shot by flattening himself on the 
ground.

In 1965 he was deployed to Vietnam, where he drove a supply 
truck.  He described having stress from not knowing who or 
where the enemy was as he navigated his truck through small 
villages.  He reported that at night he performed guard duty 
of the perimeter of the base in complete darkness.  He was 
always fearful that he would die at any time.  He reported 
that he was so fearful that he contemplated blowing himself 
up just to end his tension.  

His reported PTSD symptoms included intrusive flashbacks, 
traumatic nightmares, night sweats and sleep impairments.  He 
avoided talking about his wartime experiences.  He reported 
that when he returned from the military he was afraid that 
others would consider him to be crazy.

He reported considerable problems with anger.  His temper had 
jeopardized his job on a number of occasions.  He reported 
that he had been arrested for fighting, driving while 
intoxicated, and non-payment of child support.  He had served 
jail time.

Before his military service, he described himself as 
sociable.  He enjoyed playing sports.  Since his service in 
Vietnam he preferred to be by himself and was uncomfortable 
in crowds.  When in a room with strangers, he positioned 
himself with his back to the wall and constantly scanned the 
room for signs of danger.  He startled easily and had trouble 
concentrating.  He no longer was interested in playing 
sports.  He reported that he was going to kill himself with 
his rifle, but God spoke to him and he changed his mind.

On objective examination, he was soft spoken, his affect was 
blunted, and he had limited range of emotion.  His thought 
process was linear.  His judgment and insight were fair.  He 
had no current suicidal or homicidal ideation.

The veteran was diagnosed with PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 39.  The licensed 
psychological associate stated that due to his traumatic 
experiences in Vietnam, the veteran experienced severe PTSD 
symptomatology.  The licensed psychological associate further 
opined that because of his PTSD, the veteran was severely 
compromised in his ability to sustain work and social 
relationships.  In this regard, the licensed psychological 
associate explained that the veteran's affective instability 
and problems with concentration negatively impacted his 
ability to be productive.  The licensed psychological 
associate concluded the veteran was permanently and totally 
disabled and unemployable.  The licensed psychological 
associate's findings, opinions and diagnoses of PTSD were 
confirmed in March 2006, December 2006 and April 2007 
evaluation reports.

During a June 2006 VA examination, the examiner indicated 
that the claims file had been reviewed.  The examiner 
reported the Minnesota Multiphasic Personality Inventory-II 
(MMPI-II), and Mississippi Scale for Combat-Related PTSD 
tests were administered in conjunction with the examination.  

The veteran essentially reported an unremarkable childhood, 
family, and social history.  He entered the service and did 
his training at Fort Jordan, Georgia.  His military 
occupation was supply clerk and driver.  He reported that he 
was deployed in 1965 to the Dominican Republic for 72 days 
during the "rebellion."  He reported that his worst 
experience occurred when he was in a building, pinned down by 
rebel fire.  He described having to "hit the ground" to 
save his life.  He also reported multiple incidents of seeing 
dead bodies, which was reportedly difficult.

He returned from the Dominican Republic to Fort Bragg and was 
then deployed to Vietnam in October 1965.  In Vietnam his 
military specialty was transportation.  He reported that he 
did two combat jumps and was one shy of getting his wings.  
He reported his experience in Vietnam was traumatic, 
particularly being on guard duty.  He reported one night when 
he was on guard duty with a fellow soldier named Fortner they 
became so nervous that he contemplated killing himself rather 
than staying on guard duty.  He reported that they were not 
fired on that night.  He reported heavy alcohol and drug use 
while stationed in Vietnam and the Dominican Republic.

After service, he worked multiple odds and ends jobs before 
he became employed at the Department of Transportation (DOT) 
in 1992.  He had been employed at DOT since that time.  He 
had been married since 1969 and had three children with his 
wife and five other children outside his marriage.  He 
reportedly had a good relationship with his kids and a poor 
relationship with his wife.  

The examiner noted his history of treatment by a private care 
provider.  The examiner observed there was no evidence of 
testing in the private evaluation reports.  The examiner 
contrasted the private facility reports, indicating the 
veteran was severely compromised in his ability to sustain 
work relationships, with the current VA examination which 
showed the veteran had been employed at the DOT since 1992.   

The examiner also contrasted the private facility reports, 
indicating the veteran's difficulty with sustaining 
relationships, with the current VA examination showing the 
veteran had been married since 1969 (despite reports of his 
marriage being poor) and had good relationships with his 
kids.  The examiner also noted VA treatment records showing 
the veteran had received treatment in 2003 at the VA for 
depression.  An October 2003 VA record indicated the veteran 
was concerned that he had PTSD.  However, the veteran denied 
nightmares, direct combat exposure, and startle reaction.  
The examiner also noted the 1985 VA treatment record that did 
not find evidence of PTSD; but rather, found the veteran had 
a likely characterological disorder.

The veteran reported his most salient psychological problem 
was having bad memories about the war.  His noted traumatic 
event was being shot at and pinned down during his service in 
the Dominican Republic.  The examiner noted this event would 
classify as a traumatic event according to the DSM criteria.  
The veteran also noted his Vietnam guard duty and the 
examiner noted again this would classify as a traumatic 
event.  

The examiner observed that although the veteran reported 
recurrent thoughts of these events, he was not able to 
specifically identify the thoughts; but rather, just 
generally stated he thought about how he could have gotten 
killed.  Additionally he reported recurrent dreams about 
getting shot at while on guard duty; however, the examiner 
noted the veteran specifically denied being shot at while on 
guard duty.

The veteran reported that in his mind he hit the ground when 
he heard loud noises; but, he did not report this actually 
happened in reality.  The examiner noted that when describing 
reaction to events that remind him of Vietnam, there was no 
evidence of psychological distress or physiological 
reactivity.  The veteran reported that he tried to avoid 
memories of Vietnam by drinking and thinking of Jesus.  He 
reported that he avoids being in the dark.  The veteran did 
not report any other things he avoided.

There was no evidence that he had difficulty remembering his 
trauma.  The examiner observed that the veteran reported 
decreased interest in activities; but noted that this was due 
to his back injury and other physical ailments rather than a 
result of his service in Vietnam.  The veteran reported 
attachment to his children and exhibited a full range of 
affect.  He did not exhibit a foreshortened future or 
difficulty falling asleep as a result of hyper arousal. He 
did report irritability and anger; but, stated he had control 
of these feelings now.  There was no evidence of decreased 
concentration.  He did report symptoms of hypervigilance.

The veteran was well groomed and displayed no gross motor 
disturbance.  His speech was clear, coherent, modulated, and 
relevant to context.  He was fully oriented and his memory 
appeared intact.  His mood was good and affect was 
appropriate to conversation.  Form of thought was logical and 
goal directed.  He denied current suicidal or homicidal 
ideation; however, he reported that he occasionally thought 
about both without plan.  He reported that he occasionally 
saw things out of the corner of his eye; but, he did not 
report auditory or visual hallucinations.  There was no 
evidence of psychosis, paranoia or intellectual 
insufficiency.

The examiner stated the veteran's response to psychometric 
testing was markedly invalid, notable for marked symptom 
exaggeration characterized as a call for help.  His score on 
the Mississippi was within the range seen by persons 
experiencing PTSD symptoms.  His score on the Combat Exposure 
Scale was moderate to heavy and appeared somewhat heavier 
than noted on interview.

The examiner concluded that while the veteran did have bad 
memories associated with his service in Vietnam and the 
Dominican Republic, his observable symptoms simply did not 
meet the diagnostic criteria for PTSD.  Rather, the veteran's 
test results seemed to be consistent with a characterological 
disorder or personality disorder. 

In this case, as indicated, there exists competent medical 
evidence both supporting and contradicting the veteran's 
contentions.  It is therefore the responsibility of the Board 
to weigh this evidence so as to reach a determination on the 
veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence).   

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)  

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Given its review of the record, the Board finds the June 2006 
VA examination report to have greater probative value than 
the diagnosis opinions offered in the March 2005 private 
psychological evaluation report and confirmed in March 2006, 
December 2006 and April 2007.  See Owens v. Brown, 7 Vet. 
App. at 433.  

The psychological evaluation from March 2005 and confirming 
reports are of limited probative value in deciding this 
matter because they gives no indication that they were based 
on a review of the claims file or other appropriate medical 
records.  See Miller v. West, 11 Vet. App. at 348; Gabrielson 
v. Brown, 7 Vet. App. at 40.  The basis for the medical 
statement in this regard is not adequately explained.  To 
that end, the Board notes that the RO, in March 2007 and May 
2007, specifically requested complete records, including all 
psychometric testing such as the MMPI and Combat Exposure 
Scale, used in diagnosing the veteran with PTSD.  The Board 
notes that to date, no response has been received.

By contrast, the record shows that the June 2006 VA 
examination included a thorough review of the entire claims 
file, including review of the March 2005 and confirming March 
2006 private psychological evaluation reports, in conjunction 
with the opinion offered.  In this regard, in the June 2006 
VA examination, the examiner explained that there was no 
evidence of testing in the private evaluation reports to 
support the diagnosis of PTSD.  

In addition as noted, the examiner contrasted the private 
facility reports, indicating the veteran was severely 
compromised in his ability to sustain work relationships, 
with the current VA examination which showed the veteran had 
been employed at the DOT since 1992.  The examiner also 
contrasted the private facility reports, indicating the 
veteran's difficulty with sustaining relationships, with the 
current VA examination showing the veteran had been married 
since 1969 and had good relationships with his kids.  

The VA examiner concluded that while the veteran did have bad 
memories associated with his service in Vietnam and the 
Dominican Republic, his observable symptoms simply did not 
meet the diagnostic criteria for PTSD.  Rather, the veteran's 
response to psychometric testing was characterized by marked 
symptom exaggeration.

The other evidence of record is the veteran's own lay 
statements.  The Board is aware that the veteran received a 
Combat Infantryman's Badge from his service in Vietnam, and 
thus is a combat veteran and entitled to the application of 
38 U.S.C.A. § 1154(b) (West 2007).  The provisions of this 
regulation provide that in the case of any veteran who 
engaged in combat with the enemy in active military service 
during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  

However, as detailed above, the veteran's service connection 
claim was not denied on the basis of what he contended 
occurred during active service.  Rather, his claim was denied 
because the medical evidence is against a finding that the 
veteran has a current diagnosis of PTSD.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) would provide 
no additional benefit to the veteran in the instant case.  
See Brock v. Brown, 10 Vet. App. 155, 162 ("reduced 
evidentiary burden provided for combat veterans by 38 U.S.C. 
§ 1154(b) relate[s] only to the question of service 
incurrence, 'that is, what happened then - not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required'" 
(quoting Caluza, 7 Vet. App. at 507)); Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) 
provides a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service but not a basis to link etiologically 
the condition in service to the current condition").  

Thus, even with the provisions of 38 U.S.C.A. § 1154(b) (West 
2002), there must be competent medical evidence of both a 
current diagnosis of PTSD and a link between the current 
symptoms and an in-service stressor for service connection to 
be warranted.

As the veteran has not been shown to have a diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a), further discussion 
of the verification of any alleged in-service stressors is 
not necessary.

Thus, the Board finds the preponderance of the evidence is 
against the veteran's claim of service connection for PTSD.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed.  

Service connection for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


